DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 23-52 are presented for examination on the merits.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 23-29 and 32-52 are rejected under 35 U.S.C. 103 as being unpatentable over 新部 忠幸 (hereinafter Xīn bù zhōngxìng JP 4696339 B2) in view of Englander (US 9718405 B1).
As to claim 23, Xīn bù zhōngxìng discloses in Vehicle control device having claimed:
a.	a pedestrian alert and/or collision avoidance system for a large vehicle, comprising: a first sensing device configured to sense a speed of a vehicle when the vehicle is travelling in a first direction; a second sensing device configured to sense at least one of: when the vehicle initiates a turn or when a turn rate of the vehicle is within a first predetermined rate range or exceeds a first predetermined rate read on ¶ 0062, (first, detection data from the front obstacle radar 11, the yaw rate sensor 24, the rudder angle sensor 25, and the vehicle speed sensor 26 are input in the first step SE1, and in the next step SE2, the yaw rate sensor 24, rudder angle sensor 25, and Based on the detection data from the vehicle speed sensor 26, the traveling path of the vehicle C (when the vehicle C is going to make a curve, the traveling path of the curve) is calculated);
b.	a third sensing device configured to sense when a pedestrian is within a first predetermined distance to the vehicle read on ¶ 0063, (in the next step SE3, based on the detection data from the forward obstacle radar 11, it is determined whether there is an obstacle within a first predetermined distance from the vehicle C in the traveling path. This first predetermined distance is changed in accordance with the driver state, and is set larger than that in the normal state when the driver is in a state of reduced arousal, fatigue, or reduced concentration (intermediate information provision as described later). Timing is earlier)); 
Xīn bù zhōngxìng does not explicitly recite a pedestrian alarm system configured to issue a first auditory warning message via a first speaker mounted on the first side of the vehicle when: (1) the speed of the vehicle is within a first predetermined speed range or over a first predetermined speed, (2) the vehicle initiates the turn or the turn rate of the vehicle is within the first predetermined rate range or over the first predetermined rate, and (3) the pedestrian is within the first predetermined distance to the vehicle.  
However, Englander in hazard detection systems cures this deficiency by teaching: 
c.	a pedestrian alarm system configured to issue a first auditory warning message via a first speaker mounted on the first side of the vehicle when: (1) the speed of the vehicle is within a first predetermined speed range or over a first predetermined speed read on Col. 19, Lines 14-25, (an optical system may emit infrared, red or laser light, and the target breaks the light beam or reflects the beam back to the sensor to activate the sensor output. Likewise, a radar system may emit radio waves in a similar manner to determine the range, altitude, direction, or speed of objects);
d.	(2) the vehicle initiates the turn or the turn rate of the vehicle is within the first predetermined rate range or over the first predetermined rate read on Col. 10, Lines 30-39, (for example, the pedestrian is lit in yellow/amber on a corresponding display for awareness of a pedestrian in range of the danger zone. The system turns to red on the display and warns audibly if it calculates that the pedestrian and bus are on a collision course);
e.	and (3) the pedestrian is within the first predetermined distance to the vehicle read on Col. 28, Lines 23-35, (the graphic driver interface may include two visible stages: an awareness stage and a warning. The visual alert may include a pedestrian graphic lit in yellow or amber to provide awareness of a pedestrian in range of a danger zone. The visual alert may then turn to red and the system may warn audibly if the system calculates that the pedestrian and bus are on a collision course). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate collision avoidance and/or pedestrian detection system of Englander into Xīn bù zhōngxìng in order to provide a collision avoidance and/or pedestrian detection system for a large passenger vehicle to provide a collision warning, a lane departure warning, a headway alert, and a pedestrian collision warning to avoid collusion.
As to claim 24, Xīn bù zhōngxìng further discloses:
a.	a driver warning system generating at least one of a driver visual warning or a driver audible alarm configured to alert the driver when an exterior hazard is detected read on ¶ 0069, (when the determination in step SE11 is NO (L2 ≦ L <L1), the process proceeds to step SE12, the primary alarm flag Fc2 is set to 1, and the left and right front speakers 29, 30 are driven to generate a pseudo sound (horn sound). ) Is output.  Also at this time, the volume of sound may be changed according to the driver state). 
As to claim 25, Xīn bù zhōngxìng further discloses:
a.	wherein said pedestrian alarm system is configured to issue a second auditory warning message via at least one of the first speaker or other speaker responsive to at least one of: second vehicle speed, second vehicle initiating a turn, second vehicle turn rate, or second pedestrian distance to the vehicle read on ¶ 0068, (when the determination in step SE8 is YES, the process proceeds to step SE11 to determine whether or not the distance L between the vehicle C and the obstacle is smaller than the second reference value L2 (L2 <L1)). 
As to claim 26, Xīn bù zhōngxìng further discloses:
a.	wherein said pedestrian alarm system is configured to issue a third auditory warning message via at least one of the first speaker or other speaker responsive to at least one of: third vehicle speed, third vehicle initiating a turn, third vehicle turn rate, or third pedestrian distance to the vehicle read on ¶ 0139 & ¶ 0140, (when there is, the routine proceeds to step SL4, where it is determined whether or not the distance Db from the vehicle C to the approaching vehicle on the priority road side is smaller than the third predetermined value D3. The third predetermined value D3 is changed according to the driver state, and is set larger than that in the normal state (for example, 15 m) when the driver is in a state of reduced arousal, fatigue, or reduced concentration.  When the determination in step SL4 is NO, the process proceeds to step SL5, the information providing flag Fk1 is set to 1, and the left and right front speakers 29, 30 are driven to output a single artificial sound). 
As to claim 27, Xīn bù zhōngxìng further discloses:
a.	wherein the first auditory warning message indicates an imminent threat of collision, the second auditory warning message indicates a caution situation of impending collision where the second pedestrian distance is greater than the first pedestrian distance, and the third auditory warning message indicates a potential collision where the third pedestrian distance is greater than the second pedestrian distance read on ¶ 0068 & ¶ 0078, (on the other hand, when the determination in step SE8 is YES, the process proceeds to step SE11 to determine whether or not the distance L between the vehicle C and the obstacle is smaller than the second reference value L2 (L2 <L1). Similarly to the first reference value L1, the second reference value L2 is changed according to the driver state, and is set larger than that in the normal state when the driver is in a state of reduced alertness, fatigue, or reduced concentration. Is done.  the primary alarm flag Fc2 is 1. When this determination is YES, the process proceeds to step SE28, and the operation specific time display as shown in FIG. 26 is executed on the display screen 3a, and the process returns. That is, when the distance L between the vehicle C and the obstacle is greater than or equal to the second reference value L2 and smaller than the first reference value L1, horn sound is output and “brake” is displayed on the first display unit 8 of the display screen 3a. Display and prompt the driver to operate the brake).
As to claim 28, the claim is interpreted and rejected as to claim 26. 
As to claim 29, Xīn bù zhōngxìng further discloses:
a.	issuing, by the pedestrian alarm system, a first visual warning via at least one of: a first strobe or light source when at least one of: the vehicle’s speed is within the first predetermined speed range, the vehicle’s yaw rate is within the first predetermined yaw rate range or the pedestrian is within a first predetermined distance to the vehicle read on ¶ 0069, (when the determination in step SE11 is NO (L2 ≦ L <L1), the process proceeds to step SE12, the primary alarm flag Fc2 is set to 1, and the left and right front speakers 29, 30 are driven to generate a pseudo sound (horn sound). ) Is output.  Also, at this time, the volume of sound may be changed according to the driver state).
As to claim 33, the claim is interpreted and rejected as to claim 26. 
As to claim 34, Xīn bù zhōngxìng further discloses:
a.	a pedestrian and driver alert and/or collision avoidance system according to claim 
33, wherein at least one of the first, second or third states is determined when: (1) the speed of 
the vehicle is within a first predetermined speed range or over a first predetermined speed, (2) the vehicle initiates a turn or a turn rate of the vehicle is within a first predetermined rate range or over a first predetermined rate, and (3) a pedestrian is within a first predetermined distance to the vehicle read on ¶ 0062- ¶ 0064, (  First, detection data from the front obstacle radar 11, the yaw rate sensor 24, the rudder angle sensor 25, and the vehicle speed sensor 26 are input in the first step SE1, and in the next step SE2, the yaw rate sensor 24, rudder angle sensor 25, and Based on the detection data from the vehicle speed sensor 26, the traveling path of the vehicle C (when the vehicle C is going to make a curve, the traveling path of the curve) is calculated (for details, refer to Japanese Patent Laid-Open No. 7-220119)).  In the next step SE3, based on the detection data from the forward obstacle radar 11, it is determined whether there is an obstacle within a first predetermined distance from the vehicle C in the traveling path. This first predetermined distance is changed in accordance with the driver state, and is set larger than that in the normal state when the driver is in a state of reduced arousal, fatigue, or reduced concentration (intermediate information provision as described later). Timing is earlier).  When the determination in step SE3 is NO, the process proceeds to step SE4, and the vehicle speed of the vehicle C becomes a preset vehicle speed (or may be set by the driver) in response to the absence of an obstacle ahead. Thus, the drive control of the acceleration / deceleration means 52 is performed (auto cruise), and in the next step SE5, the information provision flag Fc1, the primary alarm flag Fc2, and the secondary alarm flag Fc3 indicating that there is an obstacle ahead are set. Reset all to zero and return). 
As to claim 35, Xīn bù zhōngxìng further discloses:
a.	wherein the first state is responsive to at least a first estimated time to the potential collision, wherein the second state is responsive to at least a second estimated time to the potential collision, and wherein the third state is responsive to at least a third estimated time to the potential collision read on ¶ 0061-¶ 0064, (first, detection data from the front obstacle radar 11, the yaw rate sensor 24, the rudder angle sensor 25, and the vehicle speed sensor 26 are input in the first step SE1, and in the next step SE2, the yaw rate sensor 24, rudder angle sensor 25, and Based on the detection data from the vehicle speed sensor 26, the traveling path of the vehicle C (when the vehicle C is going to make a curve, the traveling path of the curve) is calculated (for details, refer to Japanese Patent Laid-Open No. 7-220119).  In the next step SE3, based on the detection data from the forward obstacle radar 11, it is determined whether there is an obstacle within a first predetermined distance from the vehicle C in the traveling path. This first predetermined distance is changed in accordance with the driver state, and is set larger than that in the normal state when the driver is in a state of reduced arousal, fatigue, or reduced concentration (intermediate information provision as described later). Timing is earlier).  When the determination in step SE3 is NO, the process proceeds to step SE4, and the vehicle speed of the vehicle C becomes a preset vehicle speed (or may be set by the driver) in response to the absence of an obstacle ahead. Thus, the drive control of the acceleration / deceleration means 52 is performed (auto cruise), and in the next step SE5, the information provision flag Fc1, the primary alarm flag Fc2, and the secondary alarm flag Fc3 indicating that there is an obstacle ahead are set). 
As to claim 36, Xīn bù zhōngxìng further discloses:
a.	wherein the first state is responsive to at least a first estimated time to the potential collision comprising an imminent collision, wherein the second state is responsive to at least a second estimated time to the potential collision comprising a potential collision, and wherein the third state is responsive to at least a third estimated time to the potential collision comprising a pedestrian warning of potential collision read on ¶ 0061-¶ 0064, (first, detection data from the front obstacle radar 11, the yaw rate sensor 24, the rudder angle sensor 25, and the vehicle speed sensor 26 are input in the first step SE1, and in the next step SE2, the yaw rate sensor 24, rudder angle sensor 25, and Based on the detection data from the vehicle speed sensor 26, the traveling path of the vehicle C (when the vehicle C is going to make a curve, the traveling path of the curve) is calculated.  In the next step SE3, based on the detection data from the forward obstacle radar 11, it is determined whether there is an obstacle within a first predetermined distance from the vehicle C in the traveling path. This first predetermined distance is changed in accordance with the driver state, and is set larger than that in the normal state when the driver is in a state of reduced arousal, fatigue, or reduced concentration (intermediate information provision as described later). Timing is earlier).  When the determination in step SE3 is NO, the process proceeds to step SE4, and the vehicle speed of the vehicle C becomes a preset vehicle speed (or may be set by the driver) in response to the absence of an obstacle ahead. Thus, the drive control of the acceleration / deceleration means 52 is performed (auto cruise), and in the next step SE5, the information provision flag Fc1, the primary alarm flag Fc2, and the secondary alarm flag Fc3 indicating that there is an obstacle ahead are set). 
As to claim 37, Xīn bù zhōngxìng further discloses:
a.	pedestrian and driver alert and/or collision avoidance system according to claim 33, wherein the first state is responsive to at least a first estimated time to the potential collision comprising an imminent collision, wherein the second state is responsive to at least a second estimated time to the potential collision comprising a potential collision, and wherein the third state is responsive to at least a third estimated time to the potential collision comprising a pedestrian warning of potential collision which is not provided to the driver read on ¶ 0061-¶ 0064, (first, detection data from the front obstacle radar 11, the yaw rate sensor 24, the rudder angle sensor 25, and the vehicle speed sensor 26 are input in the first step SE1, and in the next step SE2, the yaw rate sensor 24, rudder angle sensor 25, and Based on the detection data from the vehicle speed sensor 26, the traveling path of the vehicle C (when the vehicle C is going to make a curve, the traveling path of the curve) is calculated (for details, refer to Japanese Patent Laid-Open No. 7-220119).  In the next step SE3, based on the detection data from the forward obstacle radar 11, it is determined whether there is an obstacle within a first predetermined distance from the vehicle C in the traveling path. This first predetermined distance is changed in accordance with the driver state, and is set larger than that in the normal state when the driver is in a state of reduced arousal, fatigue, or reduced concentration (intermediate information provision as described later). Timing is earlier).  When the determination in step SE3 is NO, the process proceeds to step SE4, and the vehicle speed of the vehicle C becomes a preset vehicle speed (or may be set by the driver) in response to the absence of an obstacle ahead. Thus, the drive control of the acceleration / deceleration means 52 is performed (auto cruise), and in the next step SE5, the information provision flag Fc1, the primary alarm flag Fc2, and the secondary alarm flag Fc3 indicating that there is an obstacle ahead are set). 
As to claim 38, Xīn bù zhōngxìng further discloses:
a.	wherein said driver warning system is further configured to not generate at least one of a third driver visual warning or a third driver audible alarm when the exterior hazard is detected by the at least one sensing device in the third state of potential collision. 
As to claim 39, Xīn bù zhōngxìng further discloses:
a.	wherein said pedestrian warning system is further configured to generate the at least one of the first pedestrian visual warning or the first pedestrian audible alarm to alert the pedestrian when the exterior hazard is detected by the at least one sensing device in the second state of potential collision read on ¶ 0069, (when the determination in step SE11 is NO (L2 ≦ L <L1), the process proceeds to step SE12, the primary alarm flag Fc2 is set to 1, and the left and right front speakers 29, 30 are driven to generate a pseudo sound (horn sound). ) Is output. Also at this time, the volume of sound may be changed according to the driver state). 
As to claim 40, Xīn bù zhōngxìng further discloses:
a.	wherein the first state of potential collision indicates an imminent threat of collision, the second state of potential collision indicates a caution situation of impending collision, and the third state of potential collision indicates a potential collision to warn the pedestrian of the presence of the vehicle read on ¶ 0063 & ¶ 0069, (in the next step SE3, based on the detection data from the forward obstacle radar 11, it is determined whether there is an obstacle within a first predetermined distance from the vehicle C in the traveling path. This first predetermined distance is changed in accordance with the driver state, and is set larger than that in the normal state when the driver is in a state of reduced arousal, fatigue, or reduced concentration (intermediate information provision as described later), Timing is earlier).   When the determination in step SE11 is NO (L2 ≦ L <L1), the process proceeds to step SE12, the primary alarm flag Fc2 is set to 1, and the left and right front speakers 29, 30 are driven to generate a pseudo sound (horn sound). ) Is output. Also at this time, the volume of sound may be changed according to the driver state). 
As to claim 41, Xīn bù zhōngxìng further discloses:
a.	wherein the at least one sensing device comprises a plurality of sensing devices mounted on plurality of first locations around the vehicle to detect the presence of a pedestrian in all areas around the vehicle, and wherein the at least one pedestrian warning system comprises a plurality of pedestrian warning systems around the vehicle to generate a pedestrian visual warning or a pedestrian audible alarm to alert the pedestrian responsive to the one of the plurality of pedestrian warning systems read on ¶ 0027 & ¶ 0030, (as shown in FIGS. 5 and 6, left and right front speakers 29 and 30 are provided at both ends in the vehicle width direction of the instrument panel 1, and left and right front door speakers 31 and 32 are respectively provided below the left and right front doors. Left and right rear tray speakers 33 and 34 are provided at both ends of the rear tray in the vehicle width direction. These six speakers 29 to 34 are used for alarm output and form a three-dimensional sound. In place of the speakers 29 to 34, an alarm device that generates an electronic sound, an electronic buzzer sound, or the like may be used.  The CPU 20 includes signals from the elements 27, 28, and 36 to 39 of the navigation device 40, the forward obstacle radar 11, the infrared camera 12, the magnetic marker sensor 13, the road-vehicle communication unit 15, and the white line detection CCD. Signals from the camera 16, rear side obstacle photographing CCD camera 22, yaw rate sensor 24, rudder angle sensor 25 and vehicle speed sensor 26, signals from the light switch 43 and the main switches 44 to 49, and a driver monitor unit 63 (the line-of-sight behavior data of the driver of the vehicle C) is input, and the CPU 20 operates according to a predetermined program based on each signal, and the entertainment display 2 and the driving display 3 , Acceleration / deceleration means 52, steering means 53, and each speaker 29 34 is adapted to control the drive. The acceleration / deceleration means 52 includes the electric throttle 17, the brake unit 18, and a transmission (not shown), and is configured to perform automatic acceleration / deceleration of the vehicle C by these. The vehicle C is automatically steered by performing control or braking force distribution control of the left and right wheels). 
As to claim 42, Xīn bù zhōngxìng further discloses:
a.	wherein the pedestrian is provided the visual warning or the audible alarm from at least one of the plurality of pedestrian warning systems responsive to predetermined criteria including distance between the pedestrian and the pedestrian warning system read on ¶ 0069, ( When the determination in step SE11 is NO (L2 ≦ L <L1), the process proceeds to step SE12, the primary alarm flag Fc2 is set to 1, and the left and right front speakers 29, 30 are driven to generate a pseudo sound (horn sound). ) Is output. Also at this time, the volume of sound may be changed according to the driver state). 
As to claim 43, Xīn bù zhōngxìng further discloses:
a.	wherein the pedestrian and driver alert and/or collision avoidance system is configured to sense the exterior hazard in at least one of the first, second or third states of potential collision responsive to the first predetermined criteria including at least one input trigger generated by at least one digital or at least one analog vehicle system read on ¶ 0061 - ¶ 0064, (when the determination in step SE3 is NO, the process proceeds to step SE4, and the vehicle speed of the vehicle C becomes a preset vehicle speed (or may be set by the driver) in response to the absence of an obstacle ahead. Thus, the drive control of the acceleration / deceleration means 52 is performed (auto cruise), and in the next step SE5, the information provision flag Fc1, the primary alarm flag Fc2, and the secondary alarm flag Fc3 indicating that there is an obstacle ahead are set. Reset all to zero and return). 
As to claim 44, Xīn bù zhōngxìng further discloses:
a.	wherein the pedestrian and driver alert and/or collision avoidance system is configured to sense the exterior hazard in at least one of the first, second or third states of potential collision responsive to the first predetermined criteria including at least one input trigger generated by at least one digital or at least one analog vehicle system, the at least one trigger activating a discrete and configurable external alert and comprising a signal generated by at least one of: a door switch, a reverse light, a marker light, a video camera, a light source, a mirror system or operation of a vehicle read on ¶ 0029, (n FIG. 7, 43 is a light switch that is turned on when at least one of a headlight, a small light, and a fog lamp is lit, 44 is an auto-cruise main switch for starting the ICCW, and 45 is the above-mentioned An information communication main switch for starting the information communication system, 46 is an all-weather vision main switch for starting the all-weather vision system, and 47 is for starting the lane departure warning system. Lane departure warning main switch 48, 48 is a rear side warning main switch for starting the rear side warning system, and 49 is a pedestrian warning for starting the pedestrian warning system. Main switch. The information communication main switch 45, the all weather vision main switch 46, the lane departure warning main switch 47, the rear side warning main switch 48 and the pedestrian warning main switch 49 are not necessarily required. The system corresponding to each of the main switches 45 to 49 may be automatically activated simultaneously with the start of the engine (ignition switch ON)).
As to claim 45, Englander further teaches:
a.	pedestrian and driver alert and/or collision avoidance system according to claim
33, wherein the pedestrian and driver alert and/or collision avoidance system is configured to
monitor a controller area network (CAN) transmission for a CAN/J1939 message, and at least one of the pedestrian warning system or driver warning system is configured to generate a warning responsive to the CAN/J1939 message read on Col. 38, Line 61 – Col. 39, Line 9, (activation of the camera/sensor may include capturing any combination of low and/or high resolution still images and/or low and/or high resolution video capture, in addition to vehicle related metadata. In some embodiments, as shown in FIG. 31, image and/or data transmission/reception may be conducted via any standard communications network, such as wireless network 610. For example, FIG. 31 shows image/data transmission/reception from vehicle 602 to central fleet control station 606 via wireless network 610.  Additionally, or alternatively, image/data transmission/reception may be conducted directly between a vehicle and a monitoring station, as shown between vehicle 604 and central fleet control station 606. Furthermore, image/data transmission/reception may also be conducted wirelessly directly between a vehicle and user console, such as between vehicles 602, 604, and user computer display console 608).
As to claim 46, Englander further teaches:
a.	wherein the pedestrian and driver alert and/or collision avoidance system is configured to monitor a controller area network (CAN) transmission for a CAN/J1939 message, and at least one of the pedestrian warning system or driver warning system is configured to generate a warning responsive to the CAN/J1939 message read on Col. 28, Line 49 – Col. 29, Line 22, (the side cameras/sensing devices can have their outputs cut off or their sensitivity reduced except when the vehicle is detected to be in a turning activity. This detection can occur, for example, based on steering wheel turn sensing, gyroscopic sensing, actual wheel sensors tied to the vehicle Controller Area Network (CAN bus) system, multiplex system or other user selectable parameter. The system and/or method triggers the cut off of predetermined side cameras/sensing devices and/or front cameras/sensing devices, based on criteria such as the amount of a vehicle turn to ensure, for example, that the vehicle is committed to a turn which would represent a collision risk with the pedestrian before triggering the outputs or increasing the sensitivity of the side cameras/sensing devices. For example, a 10° turn to pull into a bus stop may be considered too little to engage the side cameras/sensing devices).
As to claim 47, Xīn bù zhōngxìng further discloses:
a.	wherein the pedestrian and driver alert and/or collision avoidance system is configured to sense the exterior hazard in at least one of the first, second or third states of potential collision responsive to the first predetermined criteria including at least one input trigger read on ¶ 0061 – ¶ 0064, (First, detection data from the front obstacle radar 11, the yaw rate sensor 24, the rudder angle sensor 25, and the vehicle speed sensor 26 are input in the first step SE1, and in the next step SE2, the yaw rate sensor 24, rudder angle sensor 25, and Based on the detection data from the vehicle speed sensor 26, the traveling path of the vehicle C (when the vehicle C is going to make a curve, the traveling path of the curve) is calculated.  In the next step SE3, based on the detection data from the forward obstacle radar 11, it is determined whether there is an obstacle within a first predetermined distance from the vehicle C in the traveling path. This first predetermined distance is changed in accordance with the driver state, and is set larger than that in the normal state when the driver is in a state of reduced arousal, fatigue, or reduced concentration (intermediate information provision as described later). Timing is earlier).  When the determination in step SE3 is NO, the process proceeds to step SE4, and the vehicle speed of the vehicle C becomes a preset vehicle speed (or may be set by the driver) in response to the absence of an obstacle ahead. Thus, the drive control of the acceleration / deceleration means 52 is performed (auto cruise), and in the next step SE5, the information provision flag Fc1, the primary alarm flag Fc2, and the secondary alarm flag Fc3 indicating that there is an obstacle ahead are set. Reset all to zero and return). 
Wu further teaches:
b.	wherein the pedestrian and driver alert and/or collision avoidance system further comprises at least one audio codec circuit and digital signal processor (DSP) evaluation to read from a memory to convert an audio file into a line- level signal to be amplified responsive to the at least one trigger read on Page 4, Para. 4, (the utility model claims a environment-based sound feedback for new energy automobile and pedestrian voice warning device, comprising a main control module 21, a voice chip module 22, power amplifier module 23 and the environment sound signal acquisition module 26. main control module 21 sends the playing instruction to the voice chip module 22, a voice chip module 22 to the power amplifier module 23 for transmitting a voice signal, the power amplifier module 23 drives the speaker 27 to play sound signal. the main control module can be implemented as a microprocessor, a single chip, a computer and so on. the main control module 21 through SPI serial bus connected with voice chip module 22. in the voice chip module, power amplifier module is connected with the circuit power supply module 24 is dependent).
As to claim 48, Xīn bù zhōngxìng further discloses:
a.	wherein the at least one sensing device comprising an object detecting sensor system read on ¶ 0020, (In FIG. 3, reference numeral 11 denotes a front obstacle radar 11 made of a laser radar, a millimeter wave radar, or the like that detects an obstacle existing in front of the vehicle C and measures the positional relationship and distance between the vehicle C and the obstacle. When the front obstacle radar 11 detects a pedestrian who is going to cross the road ahead of the vehicle C, a warning is given (pedestrian warning system), and drive control of the acceleration / deceleration means 52 described later is used). 
As to claim 49, Xīn bù zhōngxìng further discloses:
a.	wherein the object detecting sensor system comprising one or more optical sensors configured to emit one of infrared, red or laser light to a target, and wherein the target breaks or reflects the emitted light back to the one or more optical sensors to activate a sensor output read on ¶ 0020, (In FIG. 3, reference numeral 11 denotes a front obstacle radar 11 made of a laser radar, a millimeter wave radar, or the like that detects an obstacle existing in front of the vehicle C and measures the positional relationship and distance between the vehicle C and the obstacle. When the front obstacle radar 11 detects a pedestrian who is going to cross the road ahead of the vehicle C, a warning is given (pedestrian warning system), and drive control of the acceleration / deceleration means 52 described later is used). 
As to claim 50, Xīn bù zhōngxìng further discloses:
a.	wherein the object detecting sensor system comprising a radar system configured to emit radio waves to a target, and wherein the target reflects the emitted radio waves back to the radar system to determine the range, altitude, direction, or speed of the target read on ¶ 0020, (In FIG. 3, reference numeral 11 denotes a front obstacle radar 11 made of a laser radar, a millimeter wave radar, or the like that detects an obstacle existing in front of the vehicle C and measures the positional relationship and distance between the vehicle C and the obstacle. When the front obstacle radar 11 detects a pedestrian who is going to cross the road ahead of the vehicle C, a warning is given (pedestrian warning system), and drive control of the acceleration / deceleration means 52 described later is used). 
As to claim 51, Xīn bù zhōngxìng further discloses:
a.	wherein the vehicle yaw rate is determined responsive to a minimum turn rate being within a first predetermined yaw rate read on ¶ 0062 & ¶ 0082, (First, detection data from the front obstacle radar 11, the yaw rate sensor 24, the rudder angle sensor 25, and the vehicle speed sensor 26 are input in the first step SE1, and in the next step SE2, the yaw rate sensor 24, rudder angle sensor 25, and Based on the detection data from the vehicle speed sensor 26, the traveling path of the vehicle C (when the vehicle C is going to make a curve, the traveling path of the curve) is calculated.  First, detection data from the front obstacle radar 11, the yaw rate sensor 24, the rudder angle sensor 25 and the vehicle speed sensor 26 are input in the first step SF1, and in the next step SF2, the yaw rate sensor 24, rudder angle sensor 25 and Based on the detection data from the vehicle speed sensor 26, the traveling path of the vehicle C is calculated). 
As to claim 52, Xīn bù zhōngxìng further discloses:
a.	determining that the vehicle is turning responsive to a minimum turn rate read on ¶ 0062 & ¶ 0082, (First, detection data from the front obstacle radar 11, the yaw rate sensor 24, the rudder angle sensor 25, and the vehicle speed sensor 26 are input in the first step SE1, and in the next step SE2, the yaw rate sensor 24, rudder angle sensor 25, and Based on the detection data from the vehicle speed sensor 26, the traveling path of the vehicle C (when the vehicle C is going to make a curve, the traveling path of the curve) is calculated.  First, detection data from the front obstacle radar 11, the yaw rate sensor 24, the rudder angle sensor 25 and the vehicle speed sensor 26 are input in the first step SF1, and in the next step SF2, the yaw rate sensor 24, rudder angle sensor 25 and Based on the detection data from the vehicle speed sensor 26, the traveling path of the vehicle C is calculated).

Citation of pertinent Prior Arts
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
	
Conclusion
6.	If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 8:30 – 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689